Case 0:18-cv-62908-WPD Document 12 Entered on FLSD Docket 01/18/2019 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 18-62908-CIV-DIMITROULEAS
  BRITANY CARNEVALI,
  individually and on behalf of others
  similarly situated,

         Plaintiffs,

  vs.

  YARDLEY CAR COMPANY,
  a Florida corporation,

        Defendant.
  ___________________________________/

                   ORDER GRANTING DEFENDANT’S MOTION DISMISS
                     (FOUNDED ON AGREEMENT TO ARBITRATE)

         THIS CAUSE is before the Court upon Defendant Yardley Car Company’s Motion to

  Dismiss (Founded on agreement to arbitrate) [DE 6], filed on December 21, 2018 (the

  “Motion”). The Court has carefully considered the Motion, Plaintiff Brittany Carnevali’s

  Response in Opposition [DE 7], Defendant’s Reply [DE 8], Plaintiff’s Surreply [DE 11], and is

  otherwise advised in the premises. For the reasons stated herein, the Court will grant the Motion.

  I.     BACKGROUND

         On November 30, 2018, Plaintiff commenced this action against Defendant for alleged

  violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). [DE 1].

  Plaintiff alleges that Defendant violated the TCPA by making unsolicited sales calls to her using

  a pre-recorded voice message. See id.

         Defendant now moves to enforce the arbitration agreement (the “Arbitration Agreement”)

  set forth in paragraph H of the May 12, 2013 written contract to purchase a 2013 Jeep between
Case 0:18-cv-62908-WPD Document 12 Entered on FLSD Docket 01/18/2019 Page 2 of 6




  Plaintiff and Defendant, and to therefore dismiss this action in favor of arbitration. See [DE 6; 6-

  1]. The Arbitration Agreement states, in pertinent part:

                         H. ARBITRATION: Dealer and Customer agree that any
                 controversy, claim, suit, demand, counterclaim, cross claim, or third party
                 complaint, arising out of, or relating to this Order or the parties’
                 relationship (whether statutory or otherwise and irrespective of whether
                 the Financing Approvals were obtained), including, but not limited to any
                 matter that may have induced the Customer to enter into a relationship
                 with Dealer (collectively referred to as “Claim”), as well as the validity of
                 this provision, shall be submitted to final and binding arbitration in the
                 county and state where Dealer is situated.

                         1. The Parties agree that any Claim shall be arbitrated by a single
                 arbitrator on an individual basis and not as a class action. Customer
                 expressly waives any right it may have to arbitrate a class action.
                 Customer may choose one of the following arbitration organizations and
                 its applicable rules; the National Arbitration Forum, Box 50131,
                 Minneapolis, MN 55405-0191 (www.arb-forum.com), the American
                 Arbitration Association, 335 Madison Ave., Floor 10, New York, NY
                 10017-4605 (www.adr.org), or any other organization that the parties may
                 choose subject to mutual approval. If the parties cannot agree, the Dealer
                 shall choose. Customer can obtain a copy of the rules of these
                 organizations by contacting the arbitration organization or visiting the
                 website.

                         2. Arbitrators shall be attorneys or retired judges and shall be
                 selected pursuant to the applicable rules. The Arbitrator shall apply
                 governing substantive law in making an award. The arbitrator’s award
                 shall be final and binding on all parties.

                         3. The arbitrator’s fees and administrative fees, but not the filing
                 fees, shall be divided evenly by the parties. Dealer shall advance your
                 filing administration, service or case management fee and your arbitrator
                 or hearing fee all up to a maximum of $1500, which may be reimbursed
                 by decision of the arbitrator at the arbitrator’s discretion. Each party shall
                 be responsible for its own attorney, expert and other fees, unless awarded
                 by the arbitrator under applicable law.

                         4. The prevailing party shall be entitled to recover all Arbitration
                 fees described in paragraph 3 above, as costs to the extent paid and/or due
                 and owing from such party, and shall be entitled to enforce the award in a
                 circuit court of competent jurisdiction.
Case 0:18-cv-62908-WPD Document 12 Entered on FLSD Docket 01/18/2019 Page 3 of 6




                     5. This arbitration requirement shall not apply to: (a) any action by
              Dealer for repossession of the Vehicle (but it does apply to any counter-
              claim thereto except as otherwise provided in this paragraph); or (b) any
              action within the jurisdiction of the small claims court as set forth in
              Florida Rule of Court 7.010.

                    CUSTOMER UNDERSTANDS AND AGREES: (1) THAT IF
              A DISPUTE IS ARBITRATED, CUSTOMER WILL GIVE UP THE
              RIGHT TO A TRIAL BY A COURT; (2) THAT IF A DISPUTE IS
              ARBITRATED, CUSTOMER WILL GIVE UP THE RIGHT TO
              PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS
              MEMBER IN ANY CLASS CLAIM AGAINST DEALER,
              INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY
              CONSOLIDATION OF INDIVIDUAL ARBITRATIONS; (3)
              DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE
              GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND
              OTHER RIGHTS THAT CUSTOMER AND DEALER WOULD
              HAVE IN COURT MAY NOT BE AVAILABLE IN
              ARBITRATION; (4) TO RESOLVE ALL DISPUTES WITH
              DEALER BY BINDING ARBITRATION RATHER THAN
              LITIGATION IN ANY COURT EXCEPT AS SPECIFICALLY SET
              FORTH ABOVE; AND (5) THAT NOTWITHSTANDING
              ANYTHING TO THE CONTRARY, TO WAIVE ANY AND ALL
              RIGHT TO ANY TRIAL BY JURY FOR ANY CLAIM
              NOTWITHSTANDING THE ENFORCEABILITY OF THIS
              ARBITRATION PROVISION.

                      6. Within thirty (30) days of the arbitrator’s appointment, the
              arbitrator shall establish the procedure for the exchange of information
              bearing in mind the expedited nature of arbitration. The appealing party
              requesting new arbitration shall be responsible for the filing fee and other
              arbitration costs subject to a final determination by the arbitrators of a fair
              apportionment of costs.

                      7. Both parties retain any rights to self-help remedies, such as
              repossession. Neither party waives the right to arbitrate by using self-help
              remedies or filing suit. Any court having jurisdiction may enter judgment
              on the arbitrator’s award. This clause shall survive any termination, payoff
              or transfer of this contract.

                       8. This Agreement is subject to the Federal Arbitration Act, 9
              U.S.C.A. §1, et. seq. To the extent that any part of this provision is ruled
              illegal or unenforceable by any finder of fact or law, so much hereof as is
              ruled illegal or unenforceable shall be deemed severed and the remaining
              provisions shall survive.
Case 0:18-cv-62908-WPD Document 12 Entered on FLSD Docket 01/18/2019 Page 4 of 6




  See [DE 6-1] at ¶ H (emphasis in original).

  II.     LEGAL STANDARD

          The Federal Arbitration Act (“FAA”) places arbitration agreements on equal footing with

  all other contracts and reflects a “liberal federal policy favoring arbitration.” CompuCredit Corp.

  v. Greenwood, 565 U.S. 95, 98 (2012) (internal quotations & citations omitted). Section 2 of the

  FAA provides that written arbitration agreements in a contract “shall be valid, irrevocable, and

  enforceable, save upon such grounds as exist at law or in equity for the revocation of any

  contract.” 9 U.S.C. § 2. “Consistent with the FAA’s text, courts must rigorously enforce

  arbitration agreements according to their terms.” Walthour v. Chipio Windshield Repair, LLC,

  745 F.3d 1326, 1329–30 (11th Cir. 2014) (internal quotations & citations omitted). Section 4 of

  the FAA allows “a party aggrieved by the alleged failure, neglect, or refusal of another to

  arbitrate under a written agreement for arbitration” to request the court to order arbitration “in

  the manner provided for in such agreement.” 9 U.S.C. § 4. Section 3 mandates that when a

  court concludes an issue is “referable to arbitration under an agreement in writing for such

  arbitration” the court “shall on application of one of the parties stay the trial of the action until

  such arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3.

          An arbitration agreement governed by the Federal Arbitration Act (“FAA”), like the

  Arbitration Agreement here, is presumed to be valid and enforceable. See Palidino v. Avnet

  Computer Technologies, Inc., 134 F.3d 1054, 1057 (11th Cir. 1998) (“The FAA creates a

  presumption in favor of arbitrability”). Furthermore, the party resisting arbitration bears the

  burden of showing that the Arbitration Agreement is invalid or does not encompass the claims at

  issue. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 92 (2000).
Case 0:18-cv-62908-WPD Document 12 Entered on FLSD Docket 01/18/2019 Page 5 of 6




  III.   DISCUSSION

         Defendant moves to dismiss this case on the grounds that Plaintiff is required to arbitrate

  her claim pursuant to the Arbitration Agreement. See [DE 6-1] at ¶ H. Plaintiff argues in

  response that the TCPA claim at issue is not subject to arbitration. However, as the Supreme

  Court recently ruled, even in instances where the argument in support of arbitrability is wholly

  groundless, the threshold issue of arbitrability nonetheless must be decided by the arbitrator, not

  the Court, if the contract delegates the arbitrability question to an arbitrator. See Henry Schein,

  Inc. v. Archer & White Sales, Inc., No. 17-1272, 2019 WL 122164 (U.S. Jan. 8, 2019). Here, the

  Court finds that the language of the parties’ contract compels the conclusion that the arbitrator

  must determine the threshold issue of arbitrability in this case. The Arbitration Agreement

  provides for arbitration according to the American Arbitration Association (“AAA”), whose

  rules require the arbitrator to determine whether the arbitration agreement applies to a particular

  dispute. The Court rejects Plaintiff’s argument that the Arbitration Agreement would have also

  allowed her to select the National Arbitration Forum to resolve the parties’ dispute, as Plaintiff

  concedes that none of that forum’s rules possibly apply to Plaintiff’s claim against Defendant.

  Nor did the parties mutually approve an alternative arbitration organization. See [DE 6-1] at ¶

  H(1). Plaintiff must submit this claim to arbitration if she wishes to proceed.

  IV.    CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED as follows:

             1. Defendant Yardley Car Company’s Motion to Dismiss (Founded on agreement to

                 arbitrate) [DE 6] is GRANTED.
Case 0:18-cv-62908-WPD Document 12 Entered on FLSD Docket 01/18/2019 Page 6 of 6




             2. This case is DISMISSED in favor of arbitration. If Plaintiff wishes to pursue her

                 claims pled herein against Defendant, she must proceed to final, binding

                 arbitration pursuant to the terms of the Arbitration Agreement.

             3. The Clerk is directed to CLOSE this case and DENY any pending motions as

                 moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 18th day of January, 2019.




  Copies to:
  All counsel of record
